I concur in the judgment of affirmance, and generally in the opinion of the chief justice, but I base my concurrence mainly on the particular facts of this case as stated in that opinion, and on the consideration that the question to be decided involves the construction, not of a deed, but of a will, where great latitude is given to the language used in order to carry out the evident intent of the testator. It has even been held that while by a deed land will not pass as appurtenant to land, yet it may so pass by will when extrinsic evidence shows the evident intent with which the testator used certain language. (Otis v. Smith, 9 Pick. 293.) Of course, ordinarily, a grant of land does not carry, as appurtenant to the land, certificates of stock in a corporation; but there is nothing in the leading opinion which disturbs that general principle. *Page 245